UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7619


LANCE RICHARDSON PAGAN,

                     Plaintiff - Appellant,

              v.

FEDERAL BUREAU OF INVESTIGATION; STEVEN R. KAUFMAN, Assistant
United States Attorney; RENAE ALT SUMMERS, Defense Attorney for Guiese
Law Firm; ROBERT J. CONRAD, JR., Judge,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:20-cv-00414-MR)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance Richardson Pagan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lance Richardson Pagan appeals the district court’s order dismissing his civil action

under 28 U.S.C. §§ 1915A, 1915(e)(2) as barred by Heck v. Humphrey, 512 U.S. 477

(1994), barred by the statute of limitations and thus failing to state a claim on which relief

could be granted, and because Defendants Conrad and Kaufman are immune from suit.

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Pagan’s informal brief does not challenge the bases for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2